Exhibit 10.2

 

HAWAIIAN HOLDINGS, INC.

3375 Koapaka Street, Suite G-350

Honolulu, HI 96819

 

February 7, 2013

 

Mark Dunkerley

Hawaiian Airlines, Inc.

 

Dear Mark:

 

Pursuant to the Hawaiian Holdings, Inc. 2005 Stock Incentive Plan (the “Plan”),
the Compensation Committee of the Board of Directors (the “Committee”) hereby
grants to you a performance-based restricted stock unit covering 160,698 shares
of Common Stock, par value $0.01, (the “2013 Type A RSU Award”), subject to the
conditions described in this letter and in your amended and restated employment
agreement of November 15, 2012 (the “Employment Agreement”).

 

The shares subject to this restricted stock unit are not actual shares of Common
Stock, but a promise to deliver actual shares in the future and are credited to
an unfunded bookkeeping account maintained by the Company.  This 2013 Type A RSU
Award is subject to the applicable terms and conditions of the Plan, which are
incorporated herein by reference.  This 2013 Type A RSU Award is also subject to
the terms and conditions of the Employment Agreement, which are incorporated
herein by reference.  Unless otherwise indicated, all capitalized terms used
herein have the meanings set forth herein or in the Plan or Employment
Agreement, as applicable.

 

Subject to your continued employment with the Company, including its
Subsidiaries, and further subject to the Committee’s certifying, prior to
payment, that the 2013 Type A Restricted Stock Unit Performance Metric, as such
term is defined herein, has been achieved, the shares subject to this 2013 Type
A RSU Award shall vest as to 53, 566 shares on February 7, 2014, as to an
additional 53,566 shares on February 7, 2015 and as to the remaining 53,566
shares on February 7, 2016. The 2013 Type A Restricted Stock Unit Performance
Metric is the Company achieving pre-tax net profits, determined in accordance
with U.S. generally accepted accounting principles, of at least $1,000,000 over
any two consecutive Company fiscal quarters that begin after February 7, 2013
and prior to January 1, 2017 (the “2013 Type A Restricted Stock Unit Performance
Metric”).  In the event that the 2013 Type A Restricted Stock Unit Performance
Metric has not been achieved as of any vesting date, that tranche of 2013 Type A
Restricted Stock Unit shall still be eligible to vest and shall vest on the
date, if any, of the Committee’s written certification, which the Committee
shall be obligated to provide within sixty (60) days following the achievement
of the 2013 Type A Restricted Stock Unit Performance Metric, so long as
achievement of the 2013 Type A Restricted Stock Unit Performance Metric is not
after January 1, 2017.

 

In addition to the vesting schedule provided above, this 2013 Type A RSU Award
is subject to the accelerated vesting and payment provisions specified in the
Employment Agreement.

 

--------------------------------------------------------------------------------


 

The shares subject to the 2013 Type A Restricted Stock Unit will be distributed
to you on the first Distribution Date following each vesting date, but in no
event later than the 409A Limit (as such terms are defined in your Employment
Agreement)     .

 

Notwithstanding anything in the Plan or this Agreement to the contrary, if the
vesting of your restricted stock units is accelerated in connection with your
termination of employment (provided that such termination is a “separation from
service” within the meaning of Section 409A, as determined by the Company), and
if (x) you are a “specified employee” within the meaning of Section 409A at the
time of such termination and (y) the payment of such accelerated restricted
stock units will result in the imposition of additional tax under Section 409A
if paid to you on or within the six (6) month period following your termination
of employment, then the payment of such accelerated restricted stock units
otherwise payable to you during such six (6) month period will accrue and will
be paid to you on the first Distribution Date (but in no event later than the
409A Limit) following the date six (6) months and one (1) day following the date
of your termination of employment, unless you die following your termination of
employment, in which case, the restricted stock units will be paid in shares of
Common Stock to your estate as soon as practicable following your death.  It is
the intent of this Agreement to comply with, or be exempt from, the requirements
of Section 409A so that none of the restricted stock units provided under this
Agreement or shares of Common Stock issuable thereunder will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted to so comply or be exempt.

 

Any dividends paid on the stock underlying this 2013 Type A RSU Award, whether
in stock or in cash, shall be credited to the shares underlying this 2013 Type A
RSU Award, and will be subject to the same conditions as the shares subject to
the 2013 Type A RSU Award.

 

Except as set forth above, you will have no shareholder rights with respect to
the restricted stock unit shares until the applicable payment date. The Company
may impose any conditions on the restricted stock unit shares as it deems
necessary or advisable to ensure that all rights granted under the Plan satisfy
the requirements of applicable securities laws.  The Company shall not be
obligated to issue or deliver any shares if such action violates any provision
of any law or regulation of any governmental authority or national securities
exchange.

 

You may elect to personally satisfy any tax withholding that may be due with
respect to delivery of the shares subject to this 2013 Type A RSU Award,
provided that you (or your beneficiary or estate, if applicable) must give
written notice to the Company of such election on or prior to each vesting
date.  If no such election has been made, then you will be entitled to receive a
number of shares net of any required tax withholding.  In either such case, the
Company will issue certificates for the shares of Common Stock, as promptly as
possible after satisfaction of the required tax withholding.

 

2

--------------------------------------------------------------------------------


 

You should sign and return a copy of this letter to Hoyt Zia, the Company’s
General Counsel.

 

Very truly yours,

 

 

 

HAWAIIAN HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Crystal Rose

 

 

Name: Crystal Rose

 

 

Title: Chair, Compensation Committee of the Board of Directors

 

 

 

ACKNOWLEDGED AND ACCEPTED

 

 

 

By:

/s/ Mark Dunkerley

 

 

Mark Dunkerley

 

 

 

Dated:

 

 

 

3

--------------------------------------------------------------------------------